Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 7, 2016

                                     No. 04-14-00886-CV

                              CITY OF SAN ANTONIO, et. al.,
                                       Appellants

                                               v.

                HAYS STREET BRIDGE RESTORATION GROUP, et. al.,
                                 Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19589
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
       On February 22, 2016, we granted Appellee’s motion for extension of time to file its brief
until April 6, 2016. See TEX. R. APP. P. 38.6(b), (d).
         On April 4, 2016, Appellee filed an unopposed second motion for extension of time to
file the brief until April 13, 2016, for a total extension of thirty-six days.
       Appellee’s motion is GRANTED. Appellee’s brief is due on April 13, 2016. See id.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court